 

Orbit Energy Concord, NC and Johnston, RI Facilities Acquisition Term Sheet

 

Except with respect to the provisions labeled “Confidentiality”, “Exlcusivity”,
“Costs and Fees”, and “Governing Law”, respectively, which shall be legally
binding upon execution of this Term Sheet, this Term Sheet shall become legally
binding only upon the satisfactory completion of due diligence, tax and legal
review and documentation by the parties and the entry into a definitive, final
agreement between Bluesphere Corporation and Orbit Energy, Inc. or its
affiliate.

  

Project The biogas energy co-generation facilities to be located in Concord,
North Carolina and Johnston, Rhode Island.     Target Closing Date 40 days after
the exclusivity period (described below) commences, subject to any additional
time necessary to secure debt financing, negotiate and enter into a definitive
agreement and any other extensions provided for in this Term Sheet.     Orbit
Orbit Energy, Inc., Orbit Energy Charlotte, LLC, Orbit Energy Rhode Island, LLC
and their respective affiliates.     BSC Blue Sphere Corporation, a Nevada
corporation.  BSC may be substituted herein by an affiliate or subsidiary and
all references to BSC herein shall be construed to mean and include BSC and/or
any such affiliates or subsidiaries.     BSC Financing BSC hereby represents and
warrants that it has or has access to the equity funds required to finance the
Project, the exact amount of which will be determined based on and after due
diligence is performed (although such amount is estimated by Orbit to be
approximately $9,000,000 – i.e., $5,000,000 in respect of the NC Project and
$4,000,000 in respect of the Rhode Island Project).     Transaction Structure
Subject at all times to the revenue allocation in the paragraph below, Orbit
will transfer to BSC its full right, title and interest in, to and under Orbit
Energy Charlotte, LLC, Orbit Energy Rhode Island, LLC (each an “LLC”) in respect
of each site comprising the Project.  BSC hereby agrees to operate each LLC with
full transparency and in good faith vis-à-vis Orbit’s economic participation in
each LLC, giving Orbit reasonable access to all financial records and
information.  In this connection, BSC will prepare an operating agreement for
each LLC, which will contain provisions relating to accounting standards and
transparency.  Orbit will receive copies of each such LLC operating agreement.

 

 

 

 

  A $1,500,000 development fee will be paid to Orbit within 15 days after
signing a definitive agreement in respect of the Project.       Bluesphere is
entitled to recoup its investment in full before any distributions of any nature
are made.  After Bluesphere recoups its investment, Bluesphere shall receive
each year for the life of the Project all distributable cash up to a 30% IRR,
which for the avoidance of doubt, will take into account and be computed on the
basis of any and all benefits from tax credits and depreciation benefits.  Any
distributable amount above such 30% IRR will be allocated 30% to Orbit and 70%
to Bluesphere.       Each LLC will purchase a digester and license the
applicable digester technology from Orbit for its respective site.       Orbit
and BSC will jointly manage the Project.  Orbit will be responsible for the
day-to-day operations subject to the supervision of BSC.  BSC will arrange for a
management fee of $250,000 per site to be paid on an annual basis.  Orbit will
receive 75% of such amount and BSC 25% of such amount.  The management fees in
respect of a Project site will start to be paid after such Project site is
commissioned and in operation.

 

Conditions to BSC’s obligation to acquire the Project - execution of a
definitive agreement consistent with the terms hereof   - satisfactory
completion of due diligence, including, but not limited to, feedstock contracts
and arrangements   - each LLC owns or holds all relevant Project Rights (defined
below)   - Debt finance firm commitment from a bank or financial institution

 

Project Rights Orbit will cause each LLC to obtain all relevant rights, title
and interest and obligations (including, but not limited to the feedstock supply
agreements, any off-take agreements, PPAs, debt financing arrangements, any and
all rights relating to the land/property of the Project site, eligibility to
receive the federal 1603 tax credit, RECs, carbon credits,
depreciation/amortization credits/benefits and other grants and all local
consents, permissions and/or authorisations, including all permits and approval
as such may be required for the Project from time to time) in, to and under each
site comprising the Project.

 

 

 

 

    Project Management Orbit’s proprietary anaerobic digester technology will be
licensed to the LLCs on a non-exclusive basis to be used at each site comprising
the Project.        BSC has the right to select and engage the EPC party, other
equipment and technology to be used in the Project,       Orbit will participate
in the management, operation and maintenance of the Project, subject, in each
case, to BSC’s supervision and control.     Due Diligence Subject to the terms
contained in the heading “Exclusivity” below, the due diligence process will
start upon receipt of a full set of due diligence materials, including signed
PPAs, signed feedstock agreements, proof of land ownership/entitlement and debt
termsheets/offers, and will terminate no later than 30 days thereafter.      
Orbit will promptly provide BSC copies of all documentation entered into and/or
other information and materials relating to the Project.       In this
connection, BSC will send to Orbit a list of documents and/or other information
that Orbit shall provide BSC within 3 days from the receipt thereof.    
Exclusivity Subject to the following sentence, the exclusivity period shall be
for a period of 30 days from the date on which BSC has received from Orbit a
full set of due diligence materials as described above under the heading “Due
Diligence”.  It is agreed and acknowledged that such exclusivity period shall be
extended for so long as necessary to obtain definitive and binding debt and
feedstock agreements and the finalization and entry into a definitive Project
agreement so long as BSC has indicated to Orbit in writing that it is prepared
to enter into and sign a definitive agreement in respect of the Project subject
to the entry into definitive agreements in respect of the debt component and
feedstock supply.

 

 

 

 

  During the exclusivity period, Orbit will not discuss or offer equity
participation in the Project to any other party without the express, prior
written consent of BSC.     Option Upon signing a definitive agreement with
Orbit for the Project, BSC shall be granted an option to participate in the next
two projects using Orbit’s anaerobic digester technology to be signed or secured
by Orbit or any of its affiliates on terms and conditions similar to this Term
Sheet.  For a term of two years thereafter, BSC shall have a right of first
refusal to acquire, finance or otherwise participate in any and all additional
projects using Orbit’s anaerobic digester technology to take place at additional
facilities under contract with Orbit upon terms no less favourable than agreed
to by any third-party.      Representations and Warranties Customary for this
type of transaction.     Confidentiality The terms of this Term Sheet, any
information that would reasonably be considered to be confidential and disclosed
by or on behalf of Orbit or its affiliates to BSC or its affiliates or agents in
connection with or during the course of the negotiation of the definitive
agreement contemplated hereby, and the potential relationship between the
parties shall be considered Confidential Information.  The parties shall not
disclose any Confidential Information to any third party (except as set forth
below) and shall only use Confidential Information to evaluate the transaction
contemplated by this Term Sheet. The parties agree that this term shall be
binding as between them, and shall remain in force for a period of five (5)
years after the date that this Term Sheet is executed by Orbit and BSC,
respectively.       Notwithstanding anything else to the contrary herein, BSC
shall have the right to disclose the existence of this term sheet and the terms
and conditions hereof (to the minimum extent possible) if necessary to satisfy
its reporting obligations under the U.S. Securities Exchange Act of 1934, as
amended, and/or to potential financiers and Project sub-contractors.

 

 

 

 

Governing Law and Forum This Term Sheet shall be interpreted and construed in
accordance with the laws of the State of New York.     Costs and Fees Each party
will bear its own costs and expenses in connection with the negotiation and
execution of this Term Sheet, conduct of due diligence, provision of information
and materials and other actions relating to and leading up to the execution and
delivery of a binding Project agreement.     Closing Upon successful completion
of due diligence, BSC will present a draft definitive agreement in respect of
the transactions contemplated hereby, which the parties will negotiate in good
faith with a view toward signing as expeditiously as practicable.  During any
negotiations, the exclusivity described above shall be extended for so long as
such negotiations are ongoing, but shall terminate immediately upon Orbit’s
notice to BSC that such negotiations have ceased.

 

Accepted and agreed by the parties set forth below.

 

Dated:  May 6, 2012       Orbit Energy, Inc.           By:   Title:       Blue
Sphere Corporation           By:   Title:  

 

 

 

